DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicants’ preliminary amendment filed on April 20, 2020, has been received and entered.  Claims 6, 7, 11, 12, 17, and 19-21 have been amended, claims 2-5, 13-15, and 23-27 have been cancelled, and claims 28-32 have been newly added.   Claims 1, 6-12, 16-22 and 28-32 are pending and under instant examination. 
Priority
Acknowledgment is made of applicants’ claim for priority to the filing dates of Singapore Patent Application Serial No. SG10201705336P filed on June 29, 2017; and PCT Patent Application Serial No. SG2018/050249 filed on May 23, 2018.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	


	Claims 1, 6-12, 16-22 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

	Claims 1, 6-12, 16-22 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 8, 9, 19, and 28 are indefinite as these claims recite “modified sugar”.  There is no definition in the specification of “modified sugar”.  The specification and claims only include two types of modification the first being replacing a hydroxyl group with a nitrogen atom or sulphur atom the second modification found in the specification and claims is reacting the hydroxyl groups so that atone or more is a free hydroxyl groups.    However, the term modification is not limited to the two types of modification as found in the specification.  For example a modified sugar could mean a sugar with all or most of the 

	Claims 1, 6-12, 16-22 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites, “a terminal epoxide for linking” this is vague an indefinite as it is unclear if the poly(ethylene imine) is linked to the at least one monomer through the terminal epoxide or if the at least one monomer remains unlinked but in a composition with the poly(ethylene imine) polymer.   The Examiner suggests the Applicant amends the claim to clarify that the terminal epoxide links the poly(ethylene imine) to the chemical moiety.  Claims 6-12, 16-22 and 28-32 are included in this rejection as they depend directly or indirectly from base claim 1 or have all the limitations of claim 1 included therein. 

	Claims 22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation “the molar feed ratio is about 10 to about 97” and the claim also recites “peferably about 20 to about 70 monomers, and more preferably about 22 monomers, about 41 monomers, about 53 monomers or about 65 monomers” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Closest prior art

Conclusion
No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617